 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
13   GINGER R.,                                          Case No.: 20-cv-02524-JLS-JLB
14                                      Plaintiff,
                                                         ORDER SETTING SCHEDULE FOR
15   v.                                                  MANDATORY SETTLEMENT
                                                         DISCUSSION AND MERITS
16   COMMISSIONER OF SOCIAL
                                                         BRIEFING
     SECURITY,
17
                                      Defendant.
18
19
20         On December 30, 2020, Plaintiff filed a Complaint against the Commissioner of
21   Social Security seeking judicial review of the denial of her application for Social Security
22   Disability and Supplemental Security Income benefits. (ECF No. 1.) The Commissioner
23   filed the Administrative Record on July 2, 2021. (ECF No. 10.)
24         Pursuant to Civil Local Rule 16.1(e)(3), Early Neutral Evaluation and Case
25   Management Conferences are not required to be held in this case. Accordingly, IT IS
26   HEREBY ORDERED:
27   ///
28   ///

                                                     1
                                                                                20-cv-02524-JLS-JLB
 1                        I.      MANDATORY SETTLEMENT DISCUSSION
 2         The parties shall engage in good faith settlement discussions aiming to resolve the
 3   matter as follows:
 4         1.        No later than July 22, 2021, Plaintiff shall prepare a written and detailed
 5   settlement proposal and deliver it by e-mail to counsel representing the Commissioner.
 6         2.        The Commissioner shall evaluate the merits of Plaintiff’s contentions and
 7   respond to Plaintiff’s settlement proposal by e-mail no later than August 5, 2021. The
 8   parties are encouraged to meet and confer by telephone after Plaintiff’s receipt of the
 9   Commissioner’s written response.
10         3.        No later than August 12, 2021, the parties shall:
11                   a.        file a joint motion requesting additional time to meet and confer;
12                   b.        file a Joint Notice of Settlement; or
13                   c.        file a Joint Status Report advising the Court that they have not resolved
14                             the matter through good faith settlement discussions.
15                                        II.    MERITS BRIEFING
16         If the parties do not resolve the matter after engaging in good faith settlement
17   discussions, the parties shall comply with the following briefing schedule:
18         1.        Plaintiff shall file a merits brief no later than 35 days after the filing of the
19   Joint Status Report.
20         2.        The Commissioner shall file an opposition (not a cross-motion for summary
21   judgment) to Plaintiff’s merits brief no later than 35 days after the merits brief is filed.
22         3.        Plaintiff may file a reply to the Commissioner’s opposition no later than
23   14 days after the opposition is filed.
24         4.        No other briefs or motions are required to be filed for the Court to dispose of
25   the case on its merits. CivLR 7.1(e)(6)(e)(3).
26         5.        No oral argument will be held unless otherwise ordered by the Court. CivLR
27   7.1(e)(6)(f).
28   ///

                                                         2
                                                                                       20-cv-02524-JLS-JLB
 1         6.    Any request to modify this briefing schedule shall comply with § IV of Judge
 2   Burkhardt’s Civil Chambers Rules.
 3   Dated: July 8, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                             20-cv-02524-JLS-JLB
